Citation Nr: 0702719	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus (diabetes) due to herbicide exposure.

2.  Entitlement to service connection for end-stage renal 
disease secondary to diabetes.  

3.  Entitlement to service connection for hypertension due to 
herbicide exposure.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was not exposed to an herbicide during 
service.

2.  The veteran's diabetes was not incurred in service or 
within a year of separation from service and is not causally 
related to service.  

3.  The veteran's end-stage renal disease was not incurred in 
service and is not causally related to service.

4.  The veteran's hypertension was not incurred in service or 
within a year of separation and is not causally related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for service connection for end-stage renal 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005)

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was provided of notice of the general service connection 
regulations, as well the regulations pertaining to herbicide-
based service connection claims and secondary service 
connection claims.  Because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and obtaining service personnel and battalion 
records.  Based on the foregoing, the duty to notify and 
assist has been met.

The veteran seeks service connection for diabetes, end-stage 
renal disease, and hypertension.  In general, service 
connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  If a chronic disorder, 
such as diabetes or hypertension, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Diabetes
The veteran has been diagnosed with diabetes.  VA regulations 
provide presumptive service connection for diabetes for 
veterans shown to be exposed to an herbicide agent during 
active military service.  38 C.F.R. § 3.309(e).  The 
regulations also provide a presumption that veterans who 
served in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975, were exposed to herbicide agents.  38 C.F.R. 
§ 3.307(a)(6).  The veteran's service personnel records, 
including his DD-214, do not report any Vietnam service, 
however.  Consequently, to support service connection, the 
evidence must demonstrate that the veteran was exposed to an 
herbicide in service and that the herbicide is linked to his 
diabetes.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In his October 2004 notice of disagreement, the veteran 
alleged that he had contact with equipment covered with 
herbicides while in service.  In an August 2005 statement, 
the veteran added that while he was on a tour of duty in 
Germany, in Summer 1968 (around July - September), a mine 
went off, and containers holding Agent Orange, or some other 
chemical liquid, exploded and sprayed the veteran and other 
soldiers.  The veteran's service personnel records 
corroborate that the veteran did a tour of duty in Germany 
for approximately 10 months, including in the summer of 1968.  
The RO contacted the National Personnel Records Center (NPRC) 
for confirmation of the exposure allegations.  The NPRC 
reported that there was no indication of exposure to Agent 
Orange through an explosion.  The NPRC then searched for 
evidence of exposure in the veteran's battalion's morning 
reports for the summer of 1968; the morning reports do not 
indicate any exposure to Agent Orange or any other herbicide.  
The veteran had initially claimed Vietnam service.  When this 
was disproved, he claimed a mine or aircraft explosion 
exposing him to some liquid.  His statements are not credible 
evidence of herbicide exposure.  The evidence of record also 
does not include any competent medical evidence linking the 
veteran's diabetes to herbicide exposure.  Based on the 
absence of any credible evidence indicating herbicide 
exposure in service, and the absence of competent nexus 
evidence, service connection for diabetes due to herbicide 
exposure is denied.

The Board has also reviewed whether direct service connection 
is warranted.  The veteran's service medical records do not 
report any diagnoses of diabetes or any symptoms indicative 
of diabetes, such as sugar in the urine.  See August 1968 
separation examination (urinalysis negative for sugar).  
Post-service records indicate that the veteran has provided a 
history of diabetes since 1994, with the initial diagnosis of 
record dating in 1995, which means his diabetes was 
diagnosed, at a minimum, approximately 26 years after 
separation.  See November 1995 VA examination record; 
November 1995 VA treatment record.  The evidence of record 
also does not contain any competent evidence linking the 
veteran's diabetes to service.  Based on the absence of 
evidence of an in-service occurrence, the length of time 
between separation and the initial reported diagnosis, and 
the absence of a nexus opinion, service connection for 
diabetes must be denied.  

End-stage renal disease
The veteran has been diagnosed with end-stage renal disease.  
Service connection for end-stage renal disease secondary to 
diabetes is not warranted based on the above decision denying 
service connection for diabetes.  Additionally, service 
connection is not warranted on a direct basis for end-stage 
renal disease.  There is no evidence in the service medical 
records of any diagnosis or symptom of renal disease, and the 
August 1968 separation examination record reports normal 
findings for all systems.  Post-service VA treatment records 
report an initial diagnosis of end-stage renal disease in 
December 2002, approximately 34 years after separation from 
service, and there is no competent medical evidence linking 
the end-stage renal disease to service.  Consequently, 
service connection for end-stage renal disease is denied.  

Hypertension
The veteran has been diagnosed with hypertension.  The 
veteran seeks service connection secondary to herbicide 
exposure.  As discussed above, there is no evidence that the 
veteran was exposed to an herbicide while in service.  
Consequently, his claim can be summarily denied.  Service 
connection for hypertension on a direct basis must also be 
denied.  The veteran's service medical records report no 
diagnosis of hypertension, and his August 1968 examination 
record reports normal findings for the heart, a negative 
history of high blood pressure, and a blood pressure reading 
of 120/70.  Another reading is found in an August 1970 VA 
treatment record, which reports a blood pressure of 126/80.  
The initial diagnosis of hypertension occurred in July 1977.  
There is no evidence of a compensable degree of hypertension 
within one year of separation from service and no evidence 
linking the veteran's hypertension to service.  Consequently, 
service connection for hypertension is denied.

ORDER

Service connection for diabetes is denied.

Service connection for end-stage renal disease is denied.

Service connection for hypertension is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


